The memory of the cold war is fading rapidly 
in people's minds. Yet, the efforts for adaptation to a world not structured 
by the East-West divide have not yet been undertaken. As the images of 
violence, famine and destruction flicker on our television sets the urge that 
something must be done quickly seizes the consciousness and imagination of 
people everywhere. 
The world community turns to the United Nations the only universal 
forum at its disposal full of expectations that it will succeed in putting 
an end to the violence, the senseless destruction of human life and economic 
resources which, at this very moment, are plunging millions of people in every 
part of the world into despair. 
The end of the cold war confrontation opened the way for increased 
cooperation. The triumph of democracy and the cooperation of the major Powers 
created possibilities for the resolution of conflicts which had originated in, 
or were maintained by, the earlier East-West confrontation. The universal 
aspiration for a world of peace, liberated from the bondage of insecurity, was 
thus quite rightly roused. 
During this post-cold-war period we have witnessed positive developments 
in many regional problems, particularly Cambodia, Southern Africa, Central 
America and elsewhere. At the same time, an effort has been undertaken to 
find lasting peace in the Middle East through the convening of a peace 
conference. We welcome this positive and important development in the hope 
that it will lead to a comprehensive solution, safeguarding the legitimate 
rights of the Palestinian people while, at the same time, ensuring the 
implementation of Security Council resolutions 242 (1967) and 338 (1973). For 
it is our position that all United Nations resolutions must be implemented, 
whichever country they concern, be it Iraq, Cyprus or former Yugoslavia. 
Furthermore we welcome the developments in South Africa that should lead 
to the end of the abhorrent regime of apartheid, in the hope that never again 
will any human beings on the face of this Earth be forced to live in 
conditions of racial, ethnic, religious or other separation from their fellow 
human beings. 
The fact that today we welcome 20 new Members in this universal 
Organization is sufficient evidence of the tremendous forces at work following 
the end of the East-West divide. Welcoming each and every one of these 
countries, and all of them as a whole, I express our desire to work and 
cooperate with them to uphold the principles of the Charter of the United 
Nations, in the interest of peace, security and the well-being of all. 
The conditions are favourable for the United Nations, as the process for 
a much stronger and effective Organization matures and gains momentum. 
However, the challenges that the Organization and its Members are called upon 
to meet are also crucial, for, as the old order crumbled, unparalleled forces 
of destruction were also unleashed. 
The aspirations of humanity for a better world meet with disappointment 
in every part of the world. The proliferation of conflicts, due to a variety 
of reasons, is the other face of Janus. Along with the conflicts come the 
long lines of refugees, the dead, the starving children, looking desperately 
to each one of us. 
Eighteen years after Cyprus suffered the devastating effects of "ethnic 
cleansing" following the Turkish invasion of 1974, we are again witnessing the 
restaging of similar tragedies in other parts of the world. In 1974, Turkey, 
a strong neighbour of small Cyprus, invaded and occupied 37 per cent of the 
territory of the Republic. One third of the Greek Cypriots were evicted from 
their ancestral homes and properties in order to create "ethnically clean 
areas". Being weak and defenseless, we turned to the United Nations. It is 
to the United Nations that a great part of humanity is at this very moment 
also turning for help. 
The demands are greater now and they are tending to increase. The fact 
that the world Organization is free of the fetters imposed by the adversarial 
relations of the super-Powers in the cold war era enhances its possibilities. 
The burden, however, will be unbearable if the process towards a more 
effective United Nations, with the necessary resources and increased 
capabilities not only in the field of peace-keeping, but particularly in the 
fields of peace-making and conflict prevention, as analysed in the Secretary-
General's Agenda for Peace - is not quickly realized. 
Cyprus can again be brought up as a case-study and example. 
Following the invasion in 1974, the United Nations system was mobilised' 
The Security Council and the General Assembly adopted resolutions demanding 
respect for the sovereignty and territorial integrity of Cyprus and an 
immediate end to foreign military intervention and called urgently for a 
cease-fire. The United Nations Peace-keeping Force in Cyprus (UNFICYP) 
supervised the cease-fire and assured the peace-keeping operation. It has 
fulfilled this role as well as other humanitarian functions admirably. And we 
are grateful to all the men who served in UNFICYP for their contribution. But 
18 years later, the Cyprus problem is still not solved and as a consequence 
UNFICYP is confronted with serious financial problems. 
If even a small number of the peace-keeping operations the United Nations 
is now undertaking have the duration of UNFICYP, given their scale and scope, 
very soon the Organization will not be able to cope with the financial and 
other burdens. 
The Cyprus example is, I believe, sufficient evidence that an intense 
peace-making effort must be pursued in parallel with every peace-keeping 
operation. For the cost can be limited not by simply eliminating the role, 
but by opening the way for just and viable solutions. 
In the case of Cyprus, despite the lack of results because of the 
negative attitude of the Turkish side during the long negotiations aimed at 
finding a solution, the Secretary-General, Mr. Boutros Boutros-Ghali, 
correctly seized the moment and pursued an intense, renewed effort to this 
end. The Security Council, already actively involved in the process, put its 
weight behind those efforts and engaged itself in an unprecedented way. 
We took our share of responsibility and engaged in those talks in the 
spirit of good will and conciliation. For we want to put an end to the 
forcible division of our country and the resulting suffering of so many, 
particularly of the families of the missing persons. In brief, we want to see 
an end to the status quo, characterized by the Security Council as not 
acceptable. 
Unfortunately, the Turkish side remained intransigent on its aims of 
perpetuating the division of Cyprus into two "ethnically clean" regions, in 
utter violation of human rights and basic rules of international law. Even 
today we hear voices from Turkey speaking against federation, claiming that 
since two different communities live on Cyprus the island should be 
partitioned. Just imagine how the world would look if this principle were 
applied universally. 
As the Secretary-General underlined in an interview a few days ago, the 
new danger that will appear in the world in the next 10 years is more 
fragmentation. Rather than 100 or 200 countries, said the Secretary-General, 
there may be at the end of the century 400 countries. By way of example he 
went on to say that in Africa there are 5,000 tribes, and if each tribe 
claimed the right to self-determination we would end up with many small States 
of 50,000 to 100,000 people each. We can all imagine the effects that this 
would have on the hopes of humanity for sustainable development. That is why 
what happens in Cyprus and the solution of the Cyprus problem based on United 
Nations resolutions must be of concern to the international community. 
The report of the Secretary-General on Cyprus (S/24472) clearly shows why 
no progress was made in the July and August talks. Furthermore, the "Set of 
ideas" and the map which are annexed to the report have been endorsed by the 
Security Council in resolution 774 (1992) as the basis for reaching a 
solution. We should like, in this context, to express our appreciation and 
thanks to the Secretary-General and the Security Council for all their support 
and involvement in our case. 
The resolution also calls for resumption of the talks on 26 October. As 
always, we intend to cooperate fully with the Secretary-General and negotiate 
with good will. We sincerely hope that the Turkish side, despite its so-far 
negative public statements, will at long last cooperate. 
If, despite the efforts of the Secretary-General, our good will and the 
involvement of the Security Council, the talks in October become a repetition 
of the unpleasant exercise we experienced this summer, we are confident that 
the Security Council and the Assembly will assure the conditions for progress. 
For it would be tragic further to delay, or even frustrate, the effort 
for a solution in Cyprus. The people of Cyprus, Turkish Cypriots and Greek 
Cypriots alike, want to put the past behind them and advance towards a better 
future. The reunification of Cyprus will open a new era of prosperity and 
progress to the benefit of all Cypriots in particular, of Turkish Cypriots 
and our region. I am certain that the solution of the Cyprus problem is the 
only way, and a necessary condition, for the economic and social development 
of all Cypriots. In this competitive world of ours, only if Turkish Cypriots 
and Greek Cypriots are united and join forces will they be able to win the 
place they deserve in the world. 
The Secretary-General's "Agenda for Peace" introduces peace-building and 
preventive diplomacy as concepts of the utmost importance. The conceptual 
framework of the "Agenda" is indeed remarkable in its ramifications and the 
linkages it establishes between peace and security, international law, 
democracy, human rights and sustainable development. 
Cyprus, which accepted the compulsory jurisdiction of the International 
Court of Justice, welcomes and supports the Secretary-General's proposals in 
the field of international law, as set out in the report. 
Our long-term efforts should be aimed at creating such conditions as will 
make the possibility of war unthinkable, even between nations that have a 
history of enmity. In order to achieve such a result on a global basis the 
United Nations must adapt itself swiftly to the changing conditions. A better 
balance and coordination between the various bodies that form the Organization 
and the specialized agencies are needed. A more effective and more democratic 
United Nations is an essential component of a stable and democratic world 
order. Furthermore, as the Secretary-General pointedly underlines in his 
report to the General Assembly, we must render our Organization 
"capable of dealing comprehensively with the economic, social, 
environmental and political dimensions of human development." (A/47/1. 
para. 9) 
The General Assembly, representing all the Members of the United Nations, 
has a major role to play in the realization of this major objective. And I am 
certain that under the able leadership of our President, my good friend the 
Foreign Minister of Bulgaria, Mr. Ganev, it will rise to these challenges. I 
also take this opportunity to pay tribute, Mr. President, to your predecessor, 
Mr. Samir Shihabi of the Kingdom of Saudi Arabia, for the skilful manner in 
which he steered the work of the forty-sixth session. 
Prominent among the challenges we have to meet is the protection of human 
rights in all their dimensions, civil and political as well as social, 
economic and cultural. The progress achieved in this field during recent 
years, encouraging though it is, should not mislead us. Much progress still 
needs to be achieved. That is why we look forward to the World Conference on 
Human Rights, which will present us with a great opportunity not only to 
assess the progress achieved so far, but also, and mainly, to define the means 
for rendering our collective action for the protection of human rights more 
effective. 
The issue of human rights is crucial, for it relates not only to 
peace-making and peace-building, but also to preventive diplomacy. The first 
victims of galloping nationalism and micronationalism everywhere, as we can 
clearly see, are the human rights of citizens. We in Cyprus, unfortunately, 
have bitter experience of this fact. 
Tolerance and respect for the beliefs and particularities of others 
within societies and peaceful relations among nations are the conditions 
for the prevalence of the rule of law and thus of human rights. And as 
peace is no longer the end product of mutual fear, it will be maintained 
only through the prevalence of mutual understanding, communication and 
confidence. In this respect, the process of disarmament has a key 
function to play. 
In spite of the progress we all welcome, and in particular the 
agreement reached within the Conference on Disarmament on a draft 
convention for the elimination of chemical weapons, disarmament is still 
of the utmost priority in our quest for general stability. The positive 
developments in the field of nuclear weapons constitute an asset that has 
to be safeguarded. However, the risk of intense arms races between 
regional Powers is more than a threat: it is a reality. 
It is only through eliminating the roots of insecurity, which makes 
the acquisition of arms a vital need for States, and through creating the 
institutional framework that will enhance the feeling of security and 
thereby diminish to the maximum the need for self-help in case of 
aggression, that real progress can be achieved. 
We know how painful it is to spend precious resources on arms and we 
hurt when we have to pay a few million dollars just to buy a new tank. 
But what other choice are we left with when on a small island like Cyprus 
the Turkish army outnumbers us in this field by a ratio of 7 to 1, 
constantly threatening our physical existence? Time and again we have 
proposed the demilitarization of Cyprus, together with the withdrawal of 
the Turkish forces from Cyprus. We are committed to using the resources 
thus saved for development purposes - most of them directed to projects 
that will have an immediate effect on the standard of living of the 
Turkish Cypriots. Thus, the peace-building process will be further 
strengthened and the people of Cyprus as a whole will benefit. 
Human rights and democracy will amount to little if social misery, 
starvation and underdevelopment are the lot of the great majority of the 
population of this planet. The fragile flower of democracy cannot bloom 
on the arid soil of poverty. What sense can the right to vote have if one 
is condemned to remain hungry, roofless and without the very basic 
necessities? 
As the Jakarta Declaration, adopted during the tenth non-aligned 
summit only some weeks ago, clearly states: 
"A shift of forces in international relations towards strengthening 
multilateral cooperation for development has become indispensable." 
The division between rich and poor, developed and developing, should 
not be allowed to become a new source of instability and tension that 
would undermine the foundations of international society. It is an 
illusion to think that any country, however rich or great, can survive 
isolated, surrounded by an archipelago of poverty. 
If we want peace and social stability we must address the issues of 
growth and sustainable development in their human and social dimensions. 
Indebtedness, mainly due to the collapse of commodity prices and the 
subsequent transfer of resources from poor to rich countries, continues to 
hurt the developing world. Barriers to trade raise formidable obstacles 
to the efforts of developing countries to reach the markets of the highly 
industrialized North and limit their possibilities for growth while having 
an adverse effect on the export prices of their products. That is why we 
are anxious about the delay in concluding the Uruguay Round of 
Multilateral Trade Negotiations and express the hope that the target for 
completing the negotiations - that is, the end of 1992 will be achieved 
this time. Developing nations' access to technology is still very 
restricted and this adds to the already existing inequalities that hamper 
growth on a global level. 
Technology is not an end in itself. The transfer of technologies 
from developed to developing countries is a pre-condition for sustainable 
development on a global scale. The problem is also directly linked to 
that of the flow of financial resources for productive investment in 
developing countries. What is at stake here is not only the solidarity 
that developed countries should demonstrate. It is also a rational 
response that will guarantee their own ability to continue to progress in 
a world which progresses as a whole. 
It is now widely acknowledged that in our quest for development in 
the past we regarded environment solely as a commodity ripe for 
exploitation. Now we have come to realize that it is man who belongs to 
the environment and not the environment to man. It is therefore necessary 
to define a new synthesis between environment and development. The Rio 
Conference was a major step in that direction. The world summit gave the 
correct message; it shaped the international will and marked a new 
beginning. Concrete and effective measures must follow. The Rio 
Declaration must not remain a dead letter. We have to translate into 
action its provisions, which should guide us in every policy decision. 
The 1990s is a decade of dramatic changes. The contradictory forces 
and undercurrents that shape the outcome of events must be shaped and 
guided towards the creation of a peaceful and democratic world order. The 
United Nations is the soul itself, the consciousness of humanity as a 
collective entity. As such, it demonstrates a flexibility and a capacity 
for adaptation which are admirable. People of worth, dedicated men and 
women, work in every part of the world fulfilling impossible missions. We 
thank them all. 
We have reached a moment when, as Member States, we must assume 
further responsibilities and, faithful to the principles of the Charter of 
this Organization, work in unison in helping the United Nations to achieve 
its objectives. Humanity has conquered mighty and formidable peaks. We 
cannot turn back. We are committed to shaping and channelling the hopes 
and aspirations of mankind for a more free, democratic and tolerant world, 
with a better quality of life for all. 